Citation Nr: 1703713	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  04-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1983. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In a March 2007 decision, the Board reopened the claim of service connection for chronic fatigue syndrome and remanded it.  In June 2009 and December 2010, the Board again remanded the matter for additional evidentiary development.  Thereafter, the Board denied service connection for an acquired psychiatric disability and chronic fatigue syndrome as well as a total rating based on individual unemployability in September 2011.  

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court) which, in a May 2012 order, the Court granted the motion, vacated the Board's September 2011 decision, and remanded the matter for readjudication.

In light of the JMR, the Board remanded the claims for additional development in July 2012.  

The Board notes that in its July 2012 remand, it requested that the RO provide a Statement of the Case (SOC) for the appealed issue of entitlement to an earlier effective date for the grant of service connection for sinusitis.  In an October 2015 rating decision, the RO increased the rating for sinusitis to 50 percent, and awarded an earlier effective date of January 29, 1996.  That same month, the RO issued a SOC for the effective date claim, but the Veteran did not thereafter perfect an appeal as to that issue.  As such, the only issues that remain on appeal are those listed on the cover page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claims for chronic fatigue syndrome (CFS) and acquired psychiatric disorder, and his claim for a TDIU.  

In November 2015, the Veteran was afforded a new examination to determine the nature and etiology of his CFS.  The examiner concluded that the Veteran had CFS, and opined that it was less likely than not due to his military service or secondary to a service-connected disability.  In reaching this conclusion, she pointed to no evidence of treatment for fatigue during service and a lack of diagnosis until 1995.  She also found that his CFS was not caused or aggravated by a service-connected disability because the etiology of his CFS is unknown.  

The Board finds that the November 2015 opinion is inadequate and this matter must be remanded again for a supplemental opinion.  As noted above, the November 2015 examiner based her opinion on the fact that he was not treated for CFS in service or for many years following service, and it is therefore unrelated to his military service.  It is important to note that the United States Court of Appeals for the Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that a veteran's report of symptoms during and since service is not deemed less than credible solely because there is no objective medical evidence corroborating those symptoms at the time.  In other words, the fact that the Veteran's service treatment records do not show treatment for this disability during service or at service separation is an insufficient rationale for a negative nexus as explained in Buchanan.  Moreover, the Veteran reported problems with fatigue since service. 

The examiner also opined that his CFS was not secondary to a service-connected disability, but her only rationale was that the etiology of his CFS was unknown.  She did not provide any rationale for her negative opinion with respect to the aggravation aspect of the secondary service connection claim.  Importantly, the Veteran has specifically contended that his CFS is possibly related to his sinusitis.  

For the reasons above, the Board finds that the November 2015 opinions are inadequate and the case must be remanded to obtain supplemental opinions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one).  

As the Court has determined that the service connection claim for an acquired psychiatric disorder and the TDIU claim are inextricably intertwined with the CFS claim, any decision as to these issues must be paused pending the development below.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's electronic claims file to an appropriate examiner for a supplemental opinion related to his CFS.  It is left to the examiner's discretion whether to reexamine the Veteran.  

Following review of the claims file, the examiner is asked to provide the following opinions:

a. Is it at least as likely as not that the Veteran's CFS was caused or aggravated by an event, injury, or disease during service.
b. If not, is the Veteran's CFS at least as likely as not caused or aggravated (chronically worsened) by a service-connected disability-specifically including sinusitis.  

The examiner is asked to specifically comment on the Veteran's contentions that he experienced fatigue since the mid-1960s.  

2.  Perform any additional development deemed necessary.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied-including the service connection claim for an acquired psychiatric disorder and TDIU, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



